Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/30/2021 and 01/04/2022 was filed after the mailing date of the first office action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claims 1-21 are allowed over the prior art of record and in light of applicant’s arguments filed on 01/06/2022.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach and suggest among other features of the claims the steps of obtaining, by a storage provider client on the computing device, the second set of resource associations, wherein the storage provider client is configured to identify, from the second set of resource associations, one or more applications on the virtualization server operable to perform operations on at least one data file and to enable the one or more applications on the virtualization server to execute the at least one data file accessible from a storage provider by establishing a direct connection between the computing device and the one or more applications on the virtualization server. In another embodiment, the prior art fails to teach and suggest 
 obtaining, by a storage provider client on the workspace server, the second set of resource associations, wherein the storage provider client is configured to identify, from the second set of resource associations, one or more applications on the virtualization server operable to perform operations on at least one data file and to enable the one or more applications on the virtualization .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ B JEAN whose telephone number is (571)272-3937. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gllenton B. Burgess can be reached on 5712723949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANTZ B JEAN/Primary Examiner, Art Unit 2454